272 F.2d 879
UNITED STATES AIR CONDITIONING CORPORATIONv.Frank FOGEL, Shirley Fogel, Rhawn Realty, Inc., Harry Fogeland Beatrice Fogel.
No. 12957.
United States Court of Appeals Third Circuit.
Argued Dec. 10, 1959.Decided Dec. 15, 1969.

Irwin Paul, Phildelphia, Pa.  (Alfred M. Klein, Philadelphia, Pa., on the brief), for appellants Harry and Beatrice Fogel, and Rhawn Realty, Inc.
Harold E. Kohn, Philadelphia, Pa.  (William T. Coleman, Jr., Dilworth, Paxson, Kalish, Kohn & Dilks, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order granting a preliminary injunction.  The injunction merely restrains the defendants pendente lite from accelerating rent under the terms of a lease in a situation where plaintiff has refused to pay current installments of rent, alleging that it is entitled to apply and set off this current rent against an amount the defendants are said to owe the plaintiff in connection with the transactions of the parties concerning the rented property.  The injunction protects the defendants by requiring that the plaintiff pay the rent as due from month to month into the registry of the court.  The plaintiff is also required to pay interest on the amounts thus withheld from defendants at six per cent per annum for the period of such withholding.  We have examined the record and are satisfied that the preliminary injunction as issued represents a fair, reasonable and correct exercise of equitable discretion.  This conclusion disposes of the one and only question which is properly before us on this appeal.


2
The judgment will be affirmed.